DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 04/26/2022.
Claims 1-17 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sizov et al. (US Pat. No. 10,483,902 B1 and Sizov hereinafter) in view of Kuznetsov (US Pat. No. 6,064,172).
As to Claim 1, Sizov in his teachings as shown in Fig.1-Fig.9 discloses a method of operating a synchronous machine (40) system comprising:
comparing (55) a desired motion command signal with at least one of a feedback position signal (44) and a feedback velocity signal (108) to generate a torque command signal (output of 105) by a motion (50) controller (See also Col. 7, Line 27- 59);
generating (120) a current command signal by a current command generation module including additional harmonics as a function of the feedback position signal (See Col.10, Line 46-53);
regulating (124, 134 of 120) a processed current feedback signal to the current command signal by a current regulator to generate a voltage command (…After combining the outputs of the regulators 124, 134 in a common reference frame, the current regulator 120 outputs a single voltage reference to the gate driver module 60…See Col.16, Line 24-27); and
generating (60) a plurality of switching signals (31) based upon the voltage command signal and a Direct Current link (DC bus 25) voltage by a Pulse Width Modulator (…The gate driver module 60 generates the gating signals 31, for example, by pulse width modulation (PWM)…See Col.7, Line 36-38)
Although, a method for operating a synchronous machine (40) and a current command signal is then generated by a current command generation module including additional harmonics as a function of the feedback position signal is thought as shown above (See also Col.10, Line 46-53), it doesn’t explicitly disclose:
a method for controlling a wound field synchronous machine that generates a current command signal by a current command generation module including additional harmonics of up to a six-step waveform 
Nonethless, Kuznetsov in his teachings as shown in Fig.1-41 discloses a method for controlling a wound field synchronous machine which can be used for motor or generation application (as shown in Fig.1 and see also Col.3, Line 38-40) that comprises controlling a current source inverter (CSI) which has an output of a six-step current waveform without higher-order harmonics (See Col.29, Line 7-10) 
Therefore, it would have been an obvious before the effective date of the instant application to include a method for controlling wound field synchronous machine where the output of the inverter is a six-step waveform as thought by Kuznetsov within the teachings of Sizov by using the insulated conductive secondary windings the machine to a set of polyphase current collectors or slip rings for connection of an external impedance or power source and improve the waveform quality by reducing the higher order harmonics (See Col.3, Line 16-19 and See Col.29, Line 11-19).
As to Claim 2, Sizov in view of Kuznetsov discloses the method set forth in claim 1, wherein the DC link voltage is estimated (The magnitude of the DC voltage is generally equal to the magnitude of the peak of the AC input voltage- See Col.6, Line 17-19).
As to Claim 3, Sizov in view of Kuznetsov discloses the method set forth in claim 1, wherein the DC link voltage is measured (51, See Col.7, Line 17-20).
As to Claim 4, Sizov in view of Kuznetsov discloses the method set forth in claim 1, wherein the DC link voltage is preprogrammed (the peak of the AC input voltage- See Col.6, Line 17-19).
As to Claim 7, Sizov in view of Kuznetsov discloses the method set forth in claim 1, wherein the additional harmonics of up to a six-step waveform is implemented by normalizing the torque command signal and each additional harmonic is scaled by a pre-established amount (See Col.13, Line 54-67).
As to Claim 8, Sizov in view of Kuznetsov discloses the method set forth in claim 1, wherein the system includes a wound field synchronous machine that is three phases, and the plurality of switching signals include three signals (Kuznetsov: See Fig. 9A).
As to Claim 9, Sizov in view of Kuznetsov discloses the method set forth in claim 1, wherein the method is conducted when the system is in a motoring mode (Kuznetsov: See Col.3, Line 38-40).
As to Claim 10, Sizov in his teachings as shown in Fig.1-Fig.9 discloses a synchronous machine system comprising:
a synchronous machine (40) configured to send at least one of a position signal (40) and a velocity signal (108);
a feedback signal processing unit (65) configured to receive the at least one of the position signal (44) and the velocity signal (108);
a plurality of conductors (33) adapted to electrically power the motor (40), wherein the feedback signal processing unit (65) is configured to receive a plurality of current feedback signals (54) indicative of the current is each respective one of the plurality of conductors, and the feedback signal processing unit (65) is configured to process the plurality of current feedback signals (54), the position signal (44), and the velocity signal (108) to generate a feedback current feedback signal (120), a feedback position signal (100), and a feedback velocity signal (102) (See also Col.7, Line 42-59);
a motion controller (50) configured to receive at least one of a position command signal and a velocity command signal and at least one of the feedback position signal and the feedback velocity signal, and thereby generate and output a torque command (output of 105) signal (See also Col. 7, Line 27- 42 and See Col.8, Line 61-64);
a torque/current regulator (124, 134 of 120) configured to receive and process the torque command signal, the feedback position signal, and the feedback current signal, apply additional harmonics, and thereby generate and output a voltage command signal (…After combining the outputs of the regulators 124, 134 in a common reference frame, the current regulator 120 outputs a single voltage reference to the gate driver module 60…See Col.16, Line 24-27);
a Pulse Width Modulator (60) configured to receive and process the voltage command signal and a Direct Current (25) link voltage signal, and thereby output a plurality of switching signals (31) (…The gate driver module 60 generates the gating signals 31, for example, by pulse width modulation (PWM)…See Col.7, Line 36-38); and
a Voltage Source Inverter (30) configured to receive the plurality of switching signals (31) and DC voltage (25) and thereby power the plurality of conductors based on the plurality of switching signals (See also Col. 9, Line 61- 67).
Although, a synchronous machine system (40) is thought as shown above, it doesn’t explicitly disclose:
a wound field synchronous machine system 
Nonethless, Kuznetsov in his teachings as shown in Fig.1-41 discloses a system that comprises a wound field synchronous machine which can be used for motor or generation application (as shown in Fig.1 and see also Col.3, Line 38-40) 
Therefore, it would have been an obvious before the effective date of the instant application to use a wound field synchronous machine as thought by Kuznetsov within the teachings of Sizov in order to use the insulated conductive secondary windings to a set of polyphase current collectors or slip rings for connection of an external impedance or power source (See Col.3, Line 16-19).
As to Claim 11, Sizov in view of Kuznetsov discloses the wound field synchronous machine set forth in claim 10, wherein the torque/current regulator (120) is further configured to generate at least one current command signal containing additional harmonics as a function of the feedback position signal (See Col.10, Line 46-53); However, it doesn’t explicitly disclose: current command signal containing additional harmonics of up to a six-step waveform; Nonethless, Kuznetsov in his teachings as shown in Fig.1-41 discloses a current source inverter (CSI) which has an output of a six-step current waveform without higher-order harmonics (See Col.29, Line 7-10); Therefore, it would have been an obvious before the effective date of the instant application to include current output of the inverter is a six-step waveform as thought by Kuznetsov within the teachings of Sizov to improve the waveform quality by reducing the higher order harmonics (Kuznetsov: See Col.29, Line 11-19).
As to Claim 12, Sizov in view of Kuznetsov discloses the wound field synchronous machine set forth in claim 11, wherein the feedback position signal is indicative of a rotor position of the WFSM (Kuznetsov: Col.3, Line 38-40).
As to Claim 15, Sizov in view of Kuznetsov discloses the wound field synchronous machine system set forth in claim 10, wherein the WFSM is a three phase WFSM, the plurality of switching signals consist of three switching signals, and the plurality of current feedback signals consist of three current feedback signals (Kuznetsov: See Fig. 9A).
As to Claim 16, Sizov in view of Kuznetsov discloses the wound field synchronous machine system set forth in claim 10, wherein the additional harmonics is a six-step waveform (Kuznetsov: See Col.29, Line 7-10).
As to Claim 17, Sizov in view of Kuznetsov discloses the wound field synchronous machine system set forth in claim 10, wherein the additional harmonics are added as a function of current command magnitude and electrical position (See Col.10, Line 46-53).
Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sizov in view of Kuznetsov and in further view of Moreira (US Pat. No. 5,883, 490)
As to Claim 5, 6, 13 and 14, Sizov in view of Kuznetsov discloses the method of claim 1 and the machine of claim 11, wherein normalizing the torque command signal and each additional harmonic scaled by a pre-established amount (See Col.13, Line 54-67); wherein the current signal contains additional harmonics of up to six-step waveform (Kuznetsov: See Col.29, Line 7-10), however the combination doesn’t explicitly disclose implementing the additional harmonics up to six –steps waveform by:
a square-wave implementation and/or a look up table
Nonethless, Moreira in his teachings as shown in Fig.1-28 discloses a microcomputer/controller 106 that supplies the square wave or the harmonic suppression pattern to the gate drivers circuit 104; and two logic outputs of the microcomputer 106 are used, one for each gate of the power transistors S1 and S2. Furthermore, the microcomputer 106 executes software stored in its memory and an interface 108 can be either analog or digital, and it commands the microcomputer software to generate the output pattern with desired frequency and voltage, by selecting a proper look up table stored in the microcomputer memory (See Col.8, Line 56-67).
Therefore, it would have been an obvious modification to implement the waveform using a square-wave implementation and a look up table as thought by Moreira within the teachings of Sizov and Kuznetsov in order for the controller effectively generate the square wave motor drive signal such that one or more harmonics are suppressed and/or eliminated (See Col.2, Line 56-59).
Response to Arguments/Remarks
As to applicant’s argument “…The pertinent limitations of independent claim 16 are similar to claim 1. The Office contends that Sizov discloses: “generating a current command signal by a current command generation module including additional harmonics of up to a six- step waveform as a function of the feedback position signal.” The Office further refers to Col. 10, Line 46-53. Applicant respectfully disagrees…Sizov entails use of parallel current regulators to minimize harmonic current in electric machines. That is, Sizov has developed a controller to remove additional harmonic content. In FIGS. 7 & 9 of Sizov, all of the harmonic current references are zero. This is contrary to claim 1 where additional current harmonic content is commanded…Applicant further notes Sizov entails reducing higher order harmonics to improve power quality, and the present invention entails adding higher order harmonics to increase torque production (taking advantage of higher-order harmonics present in the electromagnetic machine design). Applicant notes that the present invention is novel, and what it does is contrary to common practice where designers attempt to limit higher order harmonics…In Kuznetsov, the current source inverter (CSI) naturally results in six-step current waveform operation whereas a voltage source inverter (VSI) naturally results in six-step voltage waveform. This is not equivalent to claim 1 that performs by commanding…For at least the above noted reasons, claims 1 and 16 are not obvious, and allowance is respectfully requested…Because claims | and/or 16 are patentable for at least the reasons expressed above, respective claims 2-4, 7-12, 15, and 17 are patentable, and allowance is respectfully requested…Claims 5, 6, 13, and 14 stands rejected under 35 U.S.C. § 103, as allegedly unpatentable over Sizov in view of Kuznetsov and in further view of U.S. Patent No. 5,883,490 to Moreira (hereinafter ‘“Moreira’’)…Because claim 1 is patentable for at least the reasons expressed above, claims 5, 6, 13, and 14 are patentable, and allowance is respectfully requested…”
In response, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are addressed based on what is claimed using the broadest reasonable interpretation (BRI). Hence, what is claimed by the applicant is “generating a current command signal by a current command generation module including additional harmonics of up to a six- step waveform as a function of the feedback position signal” and in contrary to applicant’s argument, the cited section of Sizov (as reproduced here for applicant’s convenience) states that…”In operation, the current regulator 120 disclosed herein includes multiple regulators 124, 134 operating in parallel to allow for both regulation of current at the desired operating frequency, or the fundamental frequency, and for compensation of current components, such as harmonic components, that are present in the current at frequencies above the bandwidth for regulation of current at the desired operating frequency...” This part alone clearly reads on what is claimed by the applicant.  In addition, it is also disclosed by Sizov that the output signal from the regulator (120) in the harmonic reference frame is transformed to the fundamental reference frame, and the output of the two regulators are combined in a common reference frame to generate a reference signal corresponding to the required voltage output to the motor to achieve desired operation (See [Abstract]).  It should also be noted that the claims are addressed by not bringing the specification into the claims rather enlight of the specification.  Furthermore, Kuznetsov in his teachings as shown in Fig.1-41 is used to cure the deficiency of Sizov which in which a method for controlling a wound field synchronous machine that can be used for motor or generation application (as shown in Fig.1 and see also Col.3, Line 38-40) that comprises controlling a current source inverter (CSI) which has an output of a six-step current waveform without higher-order harmonics (See Col.29, Line 7-10). In contrast to applicant’s argument this reads on “generating a current command signal by a current command generation module including additional harmonics of up to a six-step waveform.” Therefore, it would have been an obvious before the effective date of the instant application to include a method for controlling wound field synchronous machine where the output of the inverter is a six-step waveform as thought by Kuznetsov within the teachings of Sizov by using the insulated conductive secondary windings the machine to a set of polyphase current collectors or slip rings for connection of an external impedance or power source and improve the waveform quality by reducing the higher order harmonics (See Col.3, Line 16-19 and See Col.29, Line 11-19). Thus, the rejection of independent claim 1 and 10 it’s respective dependent claims 2-9 and 11-17 are maintained. 
In conclusion, applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive to reverse the previous stand and the rejections of claim 1-17 under 35 U.S.C. § 103 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846